Citation Nr: 1236416	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-03 038	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esquire



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, the RO denied the Veteran's petition to reopen the claims for service connection for emotionally unstable personality and a lower back disability as new and material evidence had not been submitted.

The Veteran testified before the undersigned at a November 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The issues of whether new and material evidence had been received to reopen claims for entitlement to service connection for a psychiatric disability for a lower back disability were remanded in April 2011 to obtain Social Security records and for other development.

Evidence received after the remand shows that the Veteran has been given new psychiatric diagnoses (posttraumatic stress disorder, panic disorder and alcohol dependence) not considered at the time of his earlier claims for service connection.  A claim based on a diagnosis different from that considered in prior decisions is a new claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Federal Circuit had previously held that a claim based on a diagnosis of PTSD not considered in a prior decision, was a new claim; even though the previous decision had denied entitlement to service connection for a psychiatric disability.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Accordingly, the Board is adjudicating the claim for service connection for a psychiatric disability as a new claim without the need for new and material evidence to reopen.

The issues of entitlement to service connection for a psychiatric disability, and entitlement to service connection for a lower back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO denied entitlement to service connection for low back pain.  The Veteran was advised of that rating decision in January 1993.

2.  The Veteran did not submit a notice of disagreement, and new and material evidence was not received, within one year of the notice of the December 1992 rating decision.

3.  Evidence received since the December 1992 rating decision is not cumulative or redundant of the evidence previously of record, relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim for service connection for a lower back disability.


CONCLUSIONS OF LAW

1.  The December 1992 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.1103 (2011).

2.  Evidence received since the December 1992 RO decision with regard to the issue of entitlement to service connection for a lower back disability is new and material, and the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claims for service connection for a psychiatric disability and a low back disability, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (providing that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

If a notice of disagreement or new and material evidence is not received within one year of the mailing of notice of an RO decision, the decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.



New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Veteran's claims for service connection for a low back disability was initially denied by the RO in a decision dated in December 1968.  The Veteran was advised of the decision and his appellate rights in a letter dated in May 1969.  The denial was based on a finding that no disability was shown on the last examination.  No notice of disagreement or relevant evidence was received within one year of the notice of that decision.  The decision is, therefore, final.

Service connection for a lower back disability was again denied in December 1992.  The decision was based on a conclusion that the Veteran had not submitted new and material evidence to reopen the claim.  The RO found that the newly received evidence did not show a current back disability.

Evidence considered by the RO in 1992 included VA examinations from October and November 1992, a letter from the Veteran's ex-wife concerning the Veteran's psychiatric condition while on active duty, private treatment records from four hospitals dating between 1969 and 1992, and VA outpatient treatment records from 1992.  The Veteran was notified of the RO's decision, did not appeal, or submit additional relevant evidence within one year of the notice; hence, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

The Veteran provided testimony at a November 2010 hearing that he injured his back in service and that he had experienced back pain continually since service.  Further, the Veteran stated that his anxiety, which is part of his psychiatric disability claim, causes his back to tighten and become more painful.  

The newly-submitted medical records and opinions pertain to elements of the claim that was previously found to be lacking, namely, whether the Veteran has a low back disability, and whether that disability is related to injuries in service.  Further, the newly submitted evidence suggests that he has a back disability that is aggravated by his psychiatric disability, for which he has a pending claim for service connection.

This evidence raises a reasonable possibility of substantiating the claim, in that it suggests the Veteran has a current low back disability that is related to back injuries that the Veteran experienced in service, and in that it suggests that his back disability is aggravated by a psychiatric disability for which he presently seeks service connection.  This evidence pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  38 C.F.R. §§ 3.156(a).  Thus, the additional evidence is new and material and the Veteran's claim for service connection for a lower back disability is reopened.



ORDER

As new and material evidence has been received, the claim for service connection for a lower back disability is reopened, and the appeal is granted to this extent.



REMAND

In July 2012, the Veteran's attorney requested a new Board of Veterans' Appeals videoconference hearing.  Given the passage of time and the evidence obtained since the last hearing, the Veteran has a right to the requested hearing, but has not yet been provided with such hearing.  38 C.F.R. § 20.700(a) (2011).  Therefore, the appeal must be remanded to schedule the Veteran for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


